SANDSTROM, Justice.
The defendants were charged with driving under the influence of alcohol. After their driver’s licenses were administratively suspended, the District Court granted the defendants’ motions to dismiss the criminal charges, reasoning the “successive” criminal prosecution “is a violation of the Double Jeopardy Clause of the United States Constitution.”
Based on our decision in State v. Zimmerman, 539 N.W.2d 49 (N.D.1995), we reverse the orders of dismissal and remand the cases for further proceedings.
VANDE WALLE, C.J.,and NEUMANN, LEVINE and MESCHKE, JJ„ concur.